IN THE UNITED STATES DlSTRlCT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION

 

NO. 5:17-CR-OOlll-6H

UNITED STATES OF AMERICA

ERIC LAMONT STEVONS

ORDER OF FORFEITURE

 

WHEREAS, pursuant to the entry of a Memorandum of Plea
Aqreement by the Defendant on March 12, 2018, and further evidence
of record and as presented by the Government, the Court finds that
the following property is hereby forfeitable pursuant to l8 U.S.C.
§ 924(d)(l), made applicable to this proceeding by virtue of 28
U.S.C. § 246l(c), as a firearm and ammunition used in knowing
violations of 18 U.S.C. § 922(@)(1) and 924(c), to wit: an Anderson
Rifle, T.62X39 caliber rifle with serial number 15286733; a Taurus
Model 22B .22 caliber pistol with serial number APE55613; and any
and all ammunition.

AND WHEREAS, by virtue of said Memorandum of Plea Agreement,r
the United States is now entitled to possession of said personal

property, pursuant to Fed. R. Crim. P. 32.2(b)(3);

lt is hereby ORDERED, ADJUDGED and DECREED:

l. That based upon the Memorandum of Plea Agreement as to
the Defendant ERIC LAMONT STEVONS, the United States is hereby
authorized to seize the above-stated personal property, and it is
hereby forfeited to the United States for disposition in accordance
with the law, including destruction, as allowed by Fed. R. Crim.
P. 32,2(b)(3). ln accordance with Fed. R. Crim. P. 32.2(b)(4)(A),
this Order is now final as to the defendant.

2. That upon sentencing and issuance of the Judgment and
Commitment Order, the Clerk of Court is directed to incorporate a
reference to this Order of Forfeiture in the applicable section of
the Judgment, as required by Fed. R. Crim. P. 32.2(b)(4)(B).

The Clerk is hereby directed to send copies of this Order
to all counsel of record.

W

SO ORDERED. This gwgfday of October 2018.

 

